United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-50618
                        Conference Calendar



GUADALUPE GUAJARDO, JR.,

                                    Plaintiff-Appellant,

versus

CHRISTINA MELTON CRAIN, Chairman-Texas Board of Criminal
Justice; DOUG DRETKE, Director Correctional Institution
Division; BERTHA CORLEY, Supervisor, Ellis Unit Mail Room,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:04-CV-325-SS
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Guadalupe Guajardo, Jr., Texas inmate # 170864, proceeding

pro se and in forma pauperis, filed a 42 U.S.C. § 1983 complaint

challenging the constitutionality of correspondence rules adopted

by the Texas Department of Criminal Justice with respect to

prohibitions on inmate-to-inmate correspondence, decoration of

envelopes, and “homemade” envelopes.   The district court




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50618
                                 -2-

dismissed the complaint, pursuant to 42 U.S.C. § 1997e(a), for

failure to exhaust administrative remedies.

     Guajardo contends that he was not required to pursue

administrative remedies because the Texas grievance system offers

no avenue to make a statewide challenge to prison rules.    He also

argues that the district court should have required the

defendants to answer his complaint and that the district court

should have conducted an evidentiary hearing.

     The exhaustion requirement is mandatory and applies to all

inmate suits regardless of the forms of relief sought and offered

through administrative remedies.    Days v. Johnson, 322 F.3d 863,

866 (5th Cir. 2003).   The district court did not err in

dismissing Guajardo’s suit for failure to exhaust administrative

remedies.   See id.

     The district court was not required to obtain a response

from the defendants prior to dismissing Guajardo’s complaint.

See Wendell v. Asher, 162 F.3d 887, 889-90 (5th Cir. 1998).

Nor was the district court required to conduct an evidentiary

hearing.    See Underwood v. Wilson, 151 F.3d 292, 296 (5th Cir.

1998).   The judgment of the district court is AFFIRMED.